Citation Nr: 0407059	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  98-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left hand and 
wrist disorder.  

2.  Entitlement to an initial compensable rating for herpes 
simplex virus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran retired from active duty after serving more than 
20 years on active duty from September 1972 to September 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.

The veteran perfected an appeal on the denial of service 
connection for a bilateral hand and wrist condition.  In a 
May 2003 rating decision, the RO granted service connection 
for carpal tunnel syndrome of the right hand.  The RO 
indicated that the grant of service connection for carpal 
tunnel syndrome was a full grant of the benefit sought on 
appeal.  However, the RO did not readjudicate the issue of 
service connection for a left hand and wrist disorder.  
Therefore, the issue of service connection for a left hand 
and wrist disorder remains pending, and the issues are as 
stated on the title page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his April 2003 VA examination, the veteran reported that 
he had a flare up of herpes about two years ago.  The most 
recent medical treatment records are dated in 1998.  The 
veteran's appeal dates from the original claim date of 
October 1997.  VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. § 3.159(c) 
(2003).

Additionally, VA has the duty to notify the claimant as to 
the information and evidence necessary for claim 
substantiation.  In the instant case, the veteran has not 
been furnished with adequate information with regard to his 
claims as to VA's obligations as defined by the United States 
Court of Appeals for Veterans Claims in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should ask the veteran to 
identify any VA or non-VA medical 
treatment or follow-up for his left hand 
and wrist disorder and herpes simplex 
virus since active service.  After 
obtaining any necessary authorization, 
the VBA AMC should obtain the identified 
records, to include any treatment as a 
military retiree at Travis Air Force Base 
from February 1998 to present, and 
associate them with the claims folder.  
If any request for medical records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  After the completion of numbers 1 and 
2 above, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of any diagnosed left 
hand or wrist disorder.  All special 
studies and tests should be completed.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.  For any left hand or wrist 
disorder found, the examiner should opine 
whether it is as likely as not (i.e., a 
probability of 50 percent) that the 
disorder is related to active service, 
including the in-service left wrist 
injury in 1979.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  After the completion of numbers 1 and 
2 above, schedule the veteran for a VA 
examination to determine the nature and 
extent of the manifestations of the 
herpes simplex virus.  All special 
studies and tests should be completed.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.   The examiner should 
describe all current manifestations of 
the herpes simplex virus.  The examiner 
should note the percentage of the entire 
body that is affected by current 
manifestations of the service-connected 
herpes simplex virus.  The examiner 
should note the length and width of each 
current lesion that is a manifestation of 
the service-connected herpes simplex 
virus.  The examiner should determine the 
following for each current lesion: 
whether it is painful on objective 
demonstration; whether it is tender on 
objective demonstration; whether it is 
poorly nourished with repeated 
ulcerations; and whether it is unstable.  
A complete rationale should be given for 
all opinions and conclusions expressed.

5.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include consideration of whether a staged 
rating for herpes simplex virus is 
warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




